475 F.2d 1139
83 L.R.R.M. (BNA) 2848, 72 Lab.Cas.  P 13,895
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BUCKEYE FLORAL COMPANY, Respondent.
No. 72-1826.
United States Court of Appeals,Sixth Circuit.
Argued April 10, 1973.Decided April 17, 1973.

Marjorie S. Gofreed, Atty., N. L. R. B., Washington, D. C., for petitioner; Peter G. Nash, Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Robert Sewell, Atty., N. L. R. B., Washington, D. C., on brief.
Edward C. Kaminski, Akron, Ohio, for respondent; Buckingham, Doolitte & Burroughs and Herndon & Bartlo, Akron, Ohio, of counsel.
Before PHILLIPS, Chief Judge, and KENT and LIVELY, Circuit Judges.

ORDER

1
The National Labor Relations Board seeks enforcement of its order issued May 25, 1972 against Buckeye Floral Company as reported at 197 NLRB No. 21.


2
Upon consideration of the record on appeal, briefs and oral arguments, it appears to the Court that the findings and order of the Board are supported by substantial evidence on the record as a whole.


3
It is therefore ordered that the order of the Board be, and it is hereby, enforced.